DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 11/18/2021.
Claims 14, 27 and 40 have been cancelled.
Claims 51-53 have been added.
Claims 1-13, 15-26, 28-39 and 41-53 are pending in this action.
This action is final.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “means for receiving”, “means for ranking” and “means for selectively reselecting”, in claims 41-44 and 46-47, invoke 35 U.S.C. 112(f) or pre-AlA 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-26, 28-39 and 41-53  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)as being anticipated/obviated by Ma et al. (Ma) (US 2020/0187073 A1).
As per claim 1: Ma discloses a method of wireless communication performed by a user equipment (UE) (see figs. 4, 7; abstract), comprising:

ranking a neighbor cell for reselection relative to the serving cell, based at least in part on the core network type cell ranking offset parameter (see par. 0120, 0144; claim 8) based at least in part on whether the neighbor cell is associated with a different core network type than the serving cell (see par. 0004, 0006, 0044, 0073, 0041, 0144); 
selectively reselecting (prioritizing/ranking and selecting) to the neighbor cell based at least in part on ranking the neighbor cell for reselecting relative to the serving cell  (see par. 0044, 0138). With regard to “the core network type cell ranking offset parameter”, note the phrase “when the cell priority information includes the relative priority level of each to-be-attached cell and the relative priority level is the offset value based on the type of the core network, a sum of the RSRP of each to-be-attached cell and the corresponding offset value based on the type of the core network may be calculated, then the priority levels of the to-be-attached cells may be ranked in accordance with the acquired sums (see par. 0037, 0080).
As per claim 15: the features of claim 15 are similar to the features of claim 1, except claim 15 is directed to a (UE) required to perform the steps of claim 1. Therefore, claim 15 has been rejected on the same ground as claim 1. 
As per claim 28: the features of claim 28 are similar to the features of claim 1, except claim 28 is directed to a non-transitory computer-readable medium storing one or more instructions for wireless communication, which is required to execute the steps of claim 1.  Hence, claim 28 has been rejected on the same ground as claim 1.
As per claim 41: the features of claim 41 are similar to the features of claim 1, except claim 41 is directed to an apparatus for wireless communication, which is required to perform/carryout the steps of claim 1. Therefore, claim 41 has been rejected on the same ground as claim 1.
 As per claim 2: Ma teaches about a method of claim 1, wherein selectively reselecting to the neighbor cell comprises:
selectively performing an inter-frequency reselection (see par. 0043, 0078, 0118);
As per claim 3: Ma teaches about a method of claim 1, further comprising:
reselecting to another cell that is associated with a same core network type as the serving cell (see at least, par. 0078, 0118). Note intra-frequency (same network) and inter-frequency (different network);
As per claim 4: Johansson teaches about a method of claim 1, further comprising:
reselecting to another cell that is associated with a same core network type as the serving cell based at least in part on one or more threshold cell reselection criteria associated with the other cell (see par. 0016, 0043, 0078, 0118). The cited portion indicates that this feature is provided as a standard and would have been used by any one of ordinary skill in the art as evidenced by applicant’s use of the same.
 As per claim 5: Ma teaches about a method of claim 1, further comprising:
ranking another cell for reselection relative to the serving cell without using the core network type cell ranking offset parameter, wherein the other cell is associated with a same core network type as the serving cell (see abstract; par. 0031, 0034-0035, 0040, 0076, 0057). Note that in paragraph (0057) it is shown that intra-RAT handover/handoff 
As per claim 6: Ma teaches about a method of claim 5, wherein ranking, without using the core network type cell ranking offset parameter, the other cell for reselection relative to the serving cell is based at least in part on the other cell being associated with the same core network type as the serving cell (see abstract; par. 0031, 0034-0035, 0040, 0076, 0057). Note that in paragraph (0057) it is shown that intra-RAT handover/handoff (HO) is performed wherein core ranking is not required as the RATs are within same network.
As per claim 7: Ma teaches about a method of claim 1, wherein ranking the neighbor cell for reselection relative to the serving cell comprises:
ranking the neighbor cell for reselection relative to the serving cell based at least in part on another parameter different from the core network type cell ranking offset parameter, wherein the other parameter includes at least one of:
a cell quality parameter, a cell hysteresis parameter, a temporary offset parameter, a cell ranking offset parameter, a single cell point-to-multipoint parameter, or a combination thereof (see par. 0032, 0080). Note that RSRP is cell quality measure and Ma’s a cell ranking offset parameter can include the claimed temporary offset parameter.
As per claim 8: Ma teaches about a method of claim 1, wherein receiving the core network type cell ranking offset parameter comprises:
receiving a system information block message identifying the core network type cell ranking offset parameter (see par. 0023, 0030, 0065, 0082).
As per claim 9: Ma teaches about a method of claim 1, wherein the core network type cell ranking offset parameter is configured on a per public land mobile network basis (see par. 0036, 0072). The various core networks in Ma’s reference may represent
public land mobile network. Furthermore, public land mobile network (PLMN) is a well- known feature in the communication art and would have been used by anyone or ordinary skill in the art as evidenced by applicant's use of the same.
As per claim 10: Ma teaches about a method of claim 1, wherein the core network type cell ranking offset parameter is associated with a common configuration across a plurality of public land mobile networks (see par. 0080, 0120, 0144). Not that the various core networks in Ma’s reference may represent public land mobile network. Furthermore, public land mobile network (PLMN) is a well-known feature in the communication art and would have been used by anyone or ordinary skill in the art as evidenced by applicant’s use of the same.
As per claim 11: Ma teaches about a method of claim 1, wherein a core network type of one of the serving cell or the neighbor cell is at least one of an evolved packet core network or a 5G core network (par. 0003, 0050, 0085). Furthermore, evolved packet core network is a well-known feature in the communication art and would have been used by anyone or ordinary skill in the art as evidenced by applicant’s use of the same. As per claim 12: Ma teaches about a method of claim 1, wherein the serving cell is associated with a single core network type and the neighbor cell is associated with a different, single core network type (see par. 0031, 0036). Note, that plurality of core networks (A, B, C, ...) include different and single core network.
As per claim 13: Ma teaches about a method of claim 1, wherein the serving cell is associated with a plurality of core network types, the plurality of core network types including a first core network type that is the same as the neighbor cell and a second core network type that is different from the neighbor cell (see par. 0031, 0036, 0043, 0078, 0118). Note intra-cell and inter-cell.
As per claim 14: Ma teaches about a method of claim 1, wherein ranking, based at least in part on the core network type cell ranking offset parameter, the neighbor cell for reselection relative to the serving cell is based at least in part on the neighbor cell being associated with the different core network type than the serving cell (see par. 0025, 0031, 0036, 0076). Note intra-cell and inter-cell.
As per claim 16: the feature of claim 16 is similar to the feature of claim 2. Hence, claim 16 has been rejected on the same ground as claim 2.
As per claim 17: the feature of claim 17 is similar to the feature of claim 3. Hence, claim 17 has been rejected on the same ground as claim 3.
As per claim 18: the feature of claim 18 is similar to the feature of claim 5. Hence, claim 18 has been rejected on the same ground as claim 5.
As per claim 19: the feature of claim 19 is similar to the feature of claim 6. Hence, claim 19 has been rejected on the same ground as claim 6.
As per claim 20: the feature of claim 20 is similar to the feature of claim 7. Hence, claim 20 has been rejected on the same ground as claim 7.
As per claim 21: the feature of claim 21 is similar to the feature of claim 8. Hence, claim 21 has been rejected on the same ground as claim 8.
As per claim 22: the feature of claim 22 is similar to the feature of claim 9. Hence, claim 22 has been rejected on the same ground as claim 9.
As per claim 23: the feature of claim 23 is similar to the feature of claim 10. Hence, claim 23 has been rejected on the same ground as claim 10.
As per claim 24: the feature of claim 24 is similar to the feature of claim 11. Hence, claim 24 has been rejected on the same ground as claim 11.
As per claim 25: the feature of claim 25 is similar to the feature of claim 12. Hence, claim 25 has been rejected on the same ground as claim 12.
As per claim 26: the feature of claim 26 is similar to the feature of claim 13. Hence, claim 26 has been rejected on the same ground as claim 13.
As per claim 27: the feature of claim 27 is similar to the feature of claim 14. Hence, claim 27 has been rejected on the same ground as claim 14.
As per claim 29: the feature of claim 29 is similar to the feature of claim 2. Hence, claim 29 has been rejected on the same ground as claim 2.
As per claim 30: the feature of claim 30 is similar to the feature of claim 3. Hence, claim 30 has been rejected on the same ground as claim 3.
As per claim 31: the feature of claim 31 is similar to the feature of claim 5. Hence, claim 31 has been rejected on the same ground as claim 5.
As per claim 32: the feature of claim 32 is similar to the feature of claim 6. Hence, claim 32 has been rejected on the same ground as claim 6.
As per claim 33: the feature of claim 33 is similar to the feature of claim 7. Hence, claim 33 has been rejected on the same ground as claim 7.
As per claim 34: the feature of claim 34 is similar to the feature of claim 8. Hence, claim 34 has been rejected on the same ground as claim 8.
As per claim 35: the feature of claim 35 is similar to the feature of claim 9. Hence, claim 35 has been rejected on the same ground as claim 9.
As per claim 36: the feature of claim 36 is similar to the feature of claim 10. Hence, claim 36 has been rejected on the same ground as claim 10.
As per claim 37: the feature of claim 37 is similar to the feature of claim 11. Hence, claim 37 has been rejected on the same ground as claim 11.
As per claim 38: the feature of claim 38 is similar to the feature of claim 12. Hence, claim 38 has been rejected on the same ground as claim 12.
As per claim 39: the feature of claim 39 is similar to the feature of claim 13. Hence, claim 39 has been rejected on the same ground as claim 13.
As per claim 40: the feature of claim 40 is similar to the feature of claim 14. Hence, claim 40 has been rejected on the same ground as claim 14.
As per claim 42: the feature of claim 42 is similar to the feature of claim 2. Hence, claim 42 has been rejected on the same ground as claim 2.
As per claim 43: the feature of claim 43 is similar to the feature of claim 3. Hence, claim 43 has been rejected on the same ground as claim 3.
As per claim 44: the feature of claim 44 is similar to the feature of claim 5. Hence, claim 44 has been rejected on the same ground as claim 5.
As per claim 45: the feature of claim 45 is similar to the feature of claim 6. Hence, claim 45 has been rejected on the same ground as claim 6.
As per claim 46: the feature of claim 46 is similar to the feature of claim 7. Hence, claim 46 has been rejected on the same ground as claim 7. 
As per claim 47: the feature of claim 47 is similar to the feature of claim 8. Hence, claim 47 has been rejected on the same ground as claim 8. 
As per claim 48: the feature of claim 48 is similar to the feature of claim 9. Hence, claim 48 has been rejected on the same ground as claim 9.
 As per claim 49: the feature of claim 49 is similar to the feature of claim 10. Hence, claim 49 has been rejected on the same ground as claim 10.
 As per claim 50: the feature of claim 50 is similar to the feature of claim 11. Hence, claim 50 has been rejected on the same ground as claim 11. 
As per claim 51: Ma discloses a method of claim 1, wherein ranking the neighbor cell for reselection relative to the serving cell is based on the core network type cell ranking offset parameter (see par. 0037), when the neighbor cell is associated with the different core network type than the serving cell, and without using use the core network type cell ranking offset parameter when the neighbor cell is associated with a same core network type than the serving cell (see par. 0043, 0078, 0037). It is to be noted that the applied prior art supports both intra-frequency and inter-frequency. Thus, it should be inherent that when it operates in an intra-frequency core network, it would not require core network type cell ranking offset parameter (because there are no different core networks) and vice versa. 
As per claim 52: Ma discloses a method of claim 1, further comprising:
ranking another cell for reselection relative to the serving cell and the neighbor cell based at least in part on the core network type cell ranking offset parameter based 
As per claim 53: Ma discloses a method of claim 52, wherein the other cell is associated with a same core network type as the serving cell, and wherein ranking the other cell for reselection relative to the serving cell and the neighbor cell is without using the core network type cell ranking offset parameter (see par. 0037, 0080, 0120, 0144). Note that the prior art supports different core networks each of which in turn support cells which can be prioritized and ranked for selection/reselection based on the network type.
Response to Arguments

Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. In the remarks section of the argument, applicant states --- Examiner’s rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose the features recited in independent claim 1, as amended. Independent claims 15, 28, and 41, as amended, recite similar features. Examiner respectfully disagrees with the argument. First, the alleged amendment of the claims does not add any substantive feature/s more than clarification. Second the  .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        12/2/2021